52 N.Y.2d 746 (1980)
Charles J. Schampier, Appellant,
v.
Office of General Services of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued November 12, 1980.
Decided December 16, 1980.
William F. Reynolds for appellant.
Robert Abrams, Attorney-General (William J. Kogan and Shirley Adelson Siegel of counsel), for respondent.
C. Roger Lunden for Division of Military and Naval Affairs, amicus curiae.
Concur: Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Chief Judge COOKE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (73 AD2d 1011).